Citation Nr: 0944771	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  03-10 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for an innocently acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD) and depression.  



REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Services



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1970 to 
December 1971.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
RO.  

The Board in August 2006 remanded the case to the RO (via the 
Appeals Management Center (AMC), in Washington, D.C.).  

Of preliminary importance, in Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) the United States Court of Appeals for Veterans 
Claims (Court) held that, when the Veteran specifically 
requests service connection for PTSD, but the medical record 
includes other psychiatric diagnoses, the claim may not be 
narrowly construed as only a PTSD claim, and should be 
considered as a claim for a psychiatric disorder.  

In light of this holding, the issue on the title page has 
been recharacterized.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  The Veteran is shown to have served in the Republic of 
Vietnam, but did not participate in combat with the enemy.  

3.  The Veteran is not shown to have manifested complaints or 
findings referable to an innocently acquired psychiatric 
disorder in service or for many years thereafter.  

4.  A current diagnosis of PTSD is not shown to due to a 
verified or potentially verifiable stressor event that 
occurred while he was serving on active duty; nor is another 
innocently acquired psychiatric disorder shown to be due to a 
documented event or incident of the Veteran's period of 
active service.  


CONCLUSION OF LAW

The Veteran does not have an acquired innocently psychiatric 
disability, including any manifested by PTSD or depression, 
due to disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 4.125 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009).  

In Pelegrini, the Court held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, in letters dated in December 2001, September 
2006 and August 2008, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  

Additionally, the September 2006 notice letter informed the 
Veteran as to disability ratings and effective dates.  As 
noted above, the claim was readjudicated via an SSOC issued 
in October 2008.  

There was a timing deficiency with the September 2006 notice 
letter, with respect to the notice requirements under Dingess 
because they were provided after the initial rating action.  
Mayfield v. Nicholson.  The timing deficiency was remedied by 
the fact that the Veteran's claim was readjudicated by the RO 
in the October 2008 SSOC after proper VCAA notice was 
provided and after the Veteran had an opportunity to respond.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The Board 
concludes that the duty to notify has been met.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service personnel and treatment records, VA and 
private treatment records, and a VA examination report.  

Further, attempts have been made to verify claimed in-service 
stressor events in the form of written requests to the JSRRC 
and the National Personnel Records Center (NPRC).  

Also of record and considered in connection with the appeal 
are various written statements submitted by the Veteran, his 
spouse, his daughter, and his representative.  

As discussed, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

The Veteran was an active participant in the claims process, 
identifying pertinent medical evidence and submitting 
evidence.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  

Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the Veteran.  Therefore, any such error is harmless 
and does not prohibit consideration of this matter on the 
merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability.  Dalton v. Nicholson, 21 Vet. App. 
23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is 
required to show "(1) that a condition was 'noted' during 
service, (2) evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  

Entitlement to service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with circumstances, conditions, or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f); West v. Brown, 7 Vet. App. 70 (1994).  

If the veteran did not engage in combat with the enemy, or if 
the claimed stressors are not related to combat, the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and those stressors must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

The service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  



Analysis

The Veteran asserts that his current diagnosis of PTSD is the 
result of various in-service stressors while in the Republic 
of Vietnam.  This assertion is supported by statements 
submitted by family members.  

In particular, the Veteran described a number of stressor 
incidents while serving on temporary duty (TDY) assignments, 
to include finding a fellow soldier dead of unknown causes 
when he and other service members were preparing to leave 
their location; passing through an area known as "Ambush 
Alley" in the Mekong Delta, which was notorious for 
ambushes, and having his  vehicle brake down; being chastised 
by a Colonel for staying with the vehicle and learning later 
that an ambush had occurred; being separated from his convoy 
in a hot zone and watching as enemy soldiers approach and 
fire at his truck; seeing a Viet Cong soldier who was shot in 
the head while he and his unit stopped to eat at an Army 
compound near the Cambodian border; watching as an American 
soldier cut an enemy soldier's ear off to add to his 
necklace; serving on guard duty and engaging in a fire fight 
with a boat that approached his post; watching a Vietnamese 
soldier burn to death after a fellow soldier threw a flare 
onto his chest during the fire fight; and witnessing the 
capture and torture of a Viet Cong soldier as he passed 
through a village.  

Further, in VA psychiatric treatment records and in other 
stressor statements, the Veteran reported shooting and 
killing several people while serving on duty, driving over a 
man with his truck, seeing a mangled body, and seeing a truck 
load of dead American soldiers.  

The service personnel record shows that the Veteran had "9 
months" and 17 days of foreign service, but served in the 
Republic of Vietnam from February 3, 1971 to December 19, 
1971.  The Veteran's military occupational specialty (MOS) 
was military transporter.  He was apparently assigned to the 
67th Engineer Company, and to the 36th Engineer Battalion, 
where his principal duties were heavy vehicle driver and 
casual driver.  Further, the service treatment record shows 
that he received medical attention at the 93rd Engineer 
Battalion Aid Station.  

The Board notes that the Veteran was awarded the following 
medals and campaign ribbons for his service: the National 
Defense Service Medal, Vietnam Service Medal with 2 Stars, a 
Vietnam Campaign Medal with 60 Device, and an M-16 Badge.  

However, he was not awarded any medal or decoration that 
clearly indicates combat status and evidence of participation 
in a campaign does not, in itself, establish that a veteran 
engaged in combat because those terms ordinarily might 
encompass both combat and non-combat activities.  VAOPGCPREC 
12-99 (Oct. 18, 1999), 65 Fed. Reg. 6257 (2000).  

Thus, the Board finds that the status of having participated 
in combat with the enemy cannot be established by the 
official service documentation.  38 U.S.C.A. § 1154(b) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.304(d), (f) (2009).  
Therefore, credible supporting evidence that the claimed in-
service stressors occurred is necessary.  38 C.F.R. 
§ 3.304(f) (2009).  

Based upon the evidence of record, the Board finds the 
Veteran is not shown to have developed an innocently acquired 
psychiatric disorder, to include PTSD or depression, as a 
result of a verified or a potentially verifiable stressor 
event during his period of active service.  

In an attempt to verify the reported stressor events, the RO 
sent the Veteran several letters requesting that he provide 
additional information and details so that an inquiry could 
be sent to the JSRRC.  The Board acknowledges the statements 
received from the Veteran, his spouse, and his daughter also 
serve to identify his current symptoms and the claimed 
experiences in service.  

Unfortunately, the Veteran has been unable to describe his 
claimed stressors in sufficient detail to permit a 
verification search by the JSRRC.  In fact, he has repeatedly 
stated that it is impossible for him to remember the names of 
fellow soldiers, or the dates and times of the claimed 
stressor incidents.  

Notably, the Veteran did describe one fellow service member 
named "[redacted]" in a stressor statement received in November 
2006; however, he failed to provide any further information 
about the soldier and was even unsure of whether the soldier 
was present at any of the claimed events.  

A response to a CURR request includes a review of the US 
Army, Republic of Vietnam (USARV) unit location listing dated 
May 1, 1971, and documentation that the 67th Engineer 
Company, 93rd Engineer Group was stationed at Bing Thuy, 
Republic of Vietnam.  CURR also reviewed the Operational 
Report-Lessons Learned (OR-LL) submitted by the US Army 
Support Command (USASC), Saigon, for the period ending July 
31, 1971.  

The OR-LL documented an enemy mortar attack occurred against 
Binh Thuy on May 13, 1971, which resulted in four wounded 
soldiers.  In addition, they reviewed the Chronology of Viet 
Cong (VC) and North Vietnamese Army (NVA) attacks on the Ten 
Primary USAF Operating Bases in the RVN.  The chronology 
documented that mortar attacks also occurred against Bing 
Thuy on April 27, 1971 at 001 hours, May 1 at 0001 hours, and 
May 13, 1971 at 0006 hours.  There were no other attacks 
documented for the remainder of the year at Bing Thuy.  

CURR concluded that in order to conduct more meaningful 
research, they required more definitive information such as 
the names or designation of the units conducting the convoy 
and providing convoy security, a more exact location and a 
more specific time period within 30 days.  

The Board notes that while the VA is obligated to assist a 
claimant in the development of a claim, there is no duty on 
VA to prove the claim.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  Without sufficient evidence to corroborate 
the stressor incidents described by the Veteran, the Board 
has no basis upon which to grant service connection for an 
acquired psychiatric disorder to include PTSD and depression.  

In addition, the Veteran's service treatment records are 
negative for complaints or findings of any psychiatric 
disorder.  Diagnoses of PTSD and depression were not 
indicated in treatment records until approximately 30 years 
after the Veteran was discharged from service.  This is 
strong evidence against a finding of any continuity of 
symptomatology and against the claim for service connection.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000).  

The Board notes that private and VA treatment records, 
starting in September 2001, show treatment for PTSD with 
depression.  

In particular, private treatment records, dated in September 
2001, April 2002, March 2003, April 2005, November 2006 and 
October 2007, collectively reflect the opinion of the same 
licensed certified social worker/associate clinical social 
worker that the Veteran currently suffers from PTSD symptoms 
that met the criteria set forth in the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition (DSM-IV), and were clearly the 
result of his combat duty service in the Republic of Vietnam.  

Notably, letters from a VA PTSD clinical psychologist, dated 
in September 2006 and July 2007, generally reflect the 
opinion that the Veteran met the diagnostic criteria for PTSD 
secondary to his combat experiences.  

Further, the Veteran underwent a VA PTSD examination with a 
licensed clinical psychologist in September 2008, during 
which he reported serving in the Army in Vietnam for 
approximately 11 and a half months, primarily in 
transportation.  

The examiner observed that the Veteran became tense when 
attempting to relate his stressor incidents and had to be 
prodded to share material, and opined that he appeared to be 
a reliable historian.  

The Veteran described stressor incidents of watching a Viet 
Cong soldier being tortured by a Vietnamese soldier, watching 
an American soldier cut the ears off an enemy soldier to make 
a necklace, driving a convoy through Ambush Alley and 
breaking down when other convoys had been ambushed, and being 
in a truck that broke down and fearing that something would 
happen to him before help came.   

The examiner noted that the Veteran first received mental 
health treatment in 2001, and had consistently undergone 
therapy since then.  He added that the Veteran had been 
prescribed Wellbutrin and had been attending counseling on a 
regular basis.  

The examiner found that the symptoms remained rather severe, 
although the Veteran had no history of psychiatric 
hospitalization.  He observed and the Veteran complained of 
symptoms of intrusive thoughts, mild psychomotor agitation, 
physiological arousal and emotional distress, dreams and 
nightmares, tension, sadness, hypervigilance, emotionally 
withdrawing, and exaggerated startle response.  

The Veteran was diagnosed with PTSD and alcohol abuse.  The 
examiner opined that the Veteran demonstrated symptoms that, 
in range and intensity, met full diagnostic criteria for 
PTSD, and that his PTSD symptoms appeared to stem from the 
frightening or traumatic events described during the 
examination.  

The examiner noted that the account of such events appeared 
to be genuine, and there was no suggestion throughout the 
evaluation that he was exaggerating or malingering as to any 
military stressors or subsequent emotional distress stemming 
from those events.  

However, none of the diagnoses of PTSD is based on a verified 
or potentially verifiable stressor that is shown to have 
happened during his period of active service.  

As a medical opinion can be no better than the facts alleged 
by the Veteran, an opinion based on an inaccurate factual 
premise has no probative value.  See Reonal v. Brown, 5 Vet. 
App. 460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Black v. Brown, 5 Vet. App. 179, 180 (1993).  

Moreover, a diagnosis alone is insufficient to establish 
service connection for PTSD.  Since it is not otherwise shown 
by the record that the Veteran engaged in combat, there must 
be evidence that corroborates the existence of the claimed 
stressors.  See Cohen, 10 Vet. App. at 128; 38 C.F.R. 
§ 3.304(f).  

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  

In order to grant service-connection for PTSD, the evidence 
must contain credible supporting evidence that the claimed 
in-service stressors occurred. 38 C.F.R. § 3.304(f).  The 
Board has already determined in this case that credible 
supporting evidence of an in-service stressor has not been 
presented.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim of service connection for an 
innocently acquired psychiatric disorder, to include PTSD and 
depression, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  


ORDER

Service connection for an innocently acquired psychiatric 
disorder, to include PTSD and depression is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


